NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER ADAM PHANPRADITH,                   No.    19-17371

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04094-JJT

 v.
                                                MEMORANDUM*
BENJAMIN GRIEGO, Assistant Warden at
CCA Saguaro Correctional Center; et al.,

                Defendants-Appellees,

and

CORRECTIONS CORPORATION OF
AMERICA,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted March 2, 2021**
                                Phoenix, Arizona




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BEA and BUMATAY, Circuit Judges, and CARDONE,*** District Judge.

      Inmate Christopher Phanpradith appeals from the district court’s grant of

summary judgment in favor of Saguaro Correctional Center (“SCC”) officials on his

due process claim, in which he argues that SCC officials deprived him of certain

prison-issued property, including hygiene products and a mattress. He also appeals

several of the district court’s rulings during the trial on his Eighth Amendment claim.

We review summary judgment de novo, and the district court’s trial decisions for

abuse of discretion. Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.

2011); Hilao v. Estate of Marcos, 103 F.3d 767, 782 (9th Cir. 1996); Peralta v.

Dillard, 744 F.3d 1076, 1082 (9th Cir. 2014); United States v. Hankey, 203 F.3d

1160, 1166 (9th Cir. 2000). We affirm.

      1. To establish a procedural due process claim, a plaintiff must first show a

property interest protected by the United States Constitution. Wedges/Ledges of

California, Inc. v. City of Phoenix, 23 F.3d 56, 62 (9th Cir. 1994). Such protected

interests “are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law.” Paul v.

Davis, 424 U.S. 693, 709 (1976) (internal citation omitted).




      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.

                                          2
      Phanpradith argues that SCC Policy 10-1.4(I) provides him with a property

interest in the items of which he was deprived, but that policy only states that an

inmate may, for safety reasons, be denied items such as linens or pillows. This

policy does not create a property interest. See Town of Castle Rock v. Gonzales, 545

U.S. 748, 756 (2005) (holding that a benefit is not a protected interest if government

officials have discretion to grant or deny it); cf. Rizzo v. Dawson, 778 F.2d 527, 531

n.3 (9th Cir. 1985) (holding that a prison’s procedural requirements could create a

protected interest if the procedures are intended to be a significant substantive

restriction on decision-making, but not if they offer no “substantive restriction on

the prison authorities’ discretion”).

      Phanpradith’s references to other policies, such as SCC Policies 15-1 and 10-

1, are similarly unavailing. SCC Policy 15-1 sets forth the prison’s offense and

penalty code, and SCC Policy 10-1 sets forth the procedures governing disciplinary

segregation. But Phanpradith identifies no language in these policies purporting to

create a property interest. At most, these policies list the items that an inmate is

permitted to keep during disciplinary segregation, such as undershirts and socks.

Regardless, “a state agency’s violations of its own internal rules not otherwise

constitutionally required would not give rise to a due process violation.” Bilbrey v.

Brown, 738 F.2d 1462, 1471 (9th Cir. 1984).           Because Phanpradith has not




                                          3
established a constitutionally protected property interest, we affirm the district

court’s grant of summary judgment on this claim.

      2. The district court did not abuse its discretion in excluding certain testimony

of inmate Kirk Lankford regarding Defendant Assistant Warden Ben Griego. “As

long as it appears from the record as a whole that the trial judge adequately weighed

the probative value and prejudicial effect of proffered evidence before [admitting or

excluding it], we conclude that the demands of [Federal] Rule [of Evidence] 403

have been met.” Boyd v. City & Cty. of San Francisco, 576 F.3d 938, 948 (9th Cir.

2009) (simplified). That is what happened here. The district court adequately

explained that under Rule 403, Lankford’s proffered testimony was temporally and

factually unrelated to the issues at trial, and the prejudicial effect was “incendiary.”

The district court also ruled that the testimony was inadmissible extrinsic evidence

under Federal Rule of Evidence 608(b). Reviewing this evidentiary exclusion with

“considerable deference,” we find no abuse of discretion. United States v. Hankey,

203 F.3d 1160, 1167 (9th Cir. 2000) (internal citation omitted).

      3. The district court also did not abuse its discretion by denying Phanpradith’s

proposed additional jury instruction regarding his Eighth Amendment claim. The

district court used a jury instruction, to which the parties stipulated, that largely

mirrored the Ninth Circuit’s model jury instructions. When instructing the jury, a

district court enjoys wide discretion on when to emphasize statements of law. Seltzer


                                           4
v. Chesley, 512 F.2d 1030, 1035 (9th Cir. 1975).             The district court found

Phanpradith’s additional instruction to be incomplete and redundant. Because the

district court instructed the jury accurately on the law, it did not abuse its discretion

by refusing a repetitive and therefore unneeded instruction.

      4. Phanpradith lastly argues that the district court abused its discretion when

it bifurcated the issues of liability for punitive damages and the amount of punitive

damages. A district court may bifurcate proceedings for convenience or to avoid

prejudice. Fed. R. Civ. P. 42(b). Accordingly, we have recognized that district

courts have “broad discretion to try the liability phase first.” M2 Software, Inc., v.

Madacy Entm’t, 421 F.3d 1073, 1088 (9th Cir. 2005). The district court bifurcated

the trial after Phanpradith attempted to introduce evidence about a prison official’s

income before he had established liability for punitive damages.            For Eighth

Amendment claims, punitive damages are available if the defendant’s conduct was

“motivated by evil motive or intent, or when it involves reckless or callous

indifference to the federally protected rights of others.” Dang v. Cross, 422 F.3d

800, 807 (9th Cir. 2005) (internal citation omitted). This is an inquiry distinct from

the financial evidence needed to determine the amount of punitive damages. Such

financial evidence could be confusing to the jury without establishing entitlement to

punitive damages in the first instance. The district court therefore did not abuse its

discretion by requiring that Phanpradith first prove liability for punitive damages.


                                           5
AFFIRMED.




            6